UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ROSCO, INC.,                                                           :
                                              Plaintiff,                :
                                                                        :    19-CV-8933 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 SAFETY VISION, LLC and JOHN DOE                                        :
 CORPORATION,                                                           :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On November 27, 2019, Defendants filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
December 18, 2019. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by December 18, 2019. In light of the holidays, Defendants’ reply, if any, shall be filed
by January 3, 2020. At the time any reply is served, the moving party shall supply the Court
with one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to
the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for December 17, 2019, is adjourned sine die.

        SO ORDERED.

Dated: December 2, 2019                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
